Citation Nr: 1009513	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hepatitis C from July 15, 2005 through June 30, 2006.

2.  Entitlement to a compensable evaluation for hepatitis C 
on and after July 1, 2006.

3.  Entitlement to an extraschedular evaluation for hepatitis 
C from July 15, 2005 through June 30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) and Board remand.  

The issue of entitlement to an extraschedular evaluation for 
service-connected hepatitis C from July 15, 2005 through June 
30, 2006 is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  From July 15, 2005 through June 30, 2006, the evidence of 
record shows that the Veteran's hepatitis C was manifested by 
daily fatigue and occasional vomiting, anorexia, and malaise 
without evidence of hepatomegaly; and did not result in 
incapacitating episodes having a total duration of four weeks 
to six weeks during the pertinent 12 month period.  

2.  On and after July 1, 2006, the evidence of record shows 
that the Veteran's hepatitis C was manifested by fatigue and 
malaise; with no evidence of anorexia or weight loss; and 
hepatitis C did not result in incapacitating episodes having 
a total duration of at least one week during any pertinent 12 
month period.




CONCLUSIONS OF LAW

1.  From July 15, 2005 through June 30, 2006, the schedular 
criteria for a rating in excess of 20 percent for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

2.  On and after June 30, 2006, the criteria for a 
compensable rating for hepatitis C have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a November 
2009 readjudication of the Veteran's claims, letters dated in 
May 2005, October 2005, March 2006, January 2007, February 
2009, and September 2009 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded a VA examination during the course 
of his appeal.  38 C.F.R. § 3.159(c)(4).  The Veteran has not 
indicated that he found this examination to be inadequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although 
the Veteran's representative indicated in a January 2010 
informal hearing presentation that the Veteran should be 
provided a new VA examination because his most recent VA 
examination was too old to appropriately rate the severity of 
his current hepatitis C, the Board observes that neither the 
Veteran nor his representative have indicated that the 
Veteran's hepatitis C has worsened since his last VA 
examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (holding that a new medical examination is required 
when a veteran asserts or provides evidence that a disability 
has worsened and the available evidence is too old for an 
adequate evaluation of the current condition).  Moreover, all 
of the Veteran's VA treatment records through October 2009 
have been associated with the Veteran's claims file.  
Further, the Board finds that the VA examination obtained in 
this case is more than adequate, and provides sufficient 
detail to determine the severity of the Veteran's hepatitis C 
during the periods pertinent to his claim.  Finally, there is 
no indication in the record that any additional evidence 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini, 18 Vet. App. 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2009); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By a November 2006 rating decision, the RO granted service 
connection for hepatitis C, and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.115, Diagnostic Code 7354, 
effective February 17, 2005.  In December 2006, the Veteran 
filed a notice of disagreement with the noncompensable 
rating.  By an August 2007 rating decision, the RO granted a 
20 percent evaluation, effective July 15, 2005, and a 
noncompensable evaluation, effective July 1, 2006, under 
Diagnostic Code 7354.  In September 2007, the Veteran 
perfected his appeal.  During a January 2008 hearing before 
the Board, the Veteran withdrew the issue of entitlement to 
an initial compensable evaluation for hepatitis C, prior to 
July 15, 2005, but continued his appeal with regard to the 
issues of entitlement to an increased evaluation greater than 
20 percent for hepatitis C from July 15, 2005 through June 
30, 2006 and entitlement to a compensable evaluation for 
hepatitis C on and after July 1, 2006.  

Under Diagnostic Code 7354, which provides criteria for the 
evaluation of hepatitis C, a noncompensable evaluation is 
assigned for hepatitis C that is nonsymptomatic.  38 C.F.R. § 
4.114, Diagnostic Code 7354 (2009).  A 10 percent rating is 
assigned for hepatitis C with intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12 
month period.  A 20 percent rating is assigned for hepatitis 
C with daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12 month period.  A 40 percent rating 
is assigned for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period, but not occurring constantly.  A 
100 percent rating is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  38 
C.F.R. § 4.114, Diagnostic Code 7354.   

Sequelae, such as cirrhosis or malignancy of the liver, are 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms cannot be used as the basis for evaluation 
under Diagnostic Code 7354 and under a diagnostic code for 
sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1.

An "incapacitating episode" is defined as "a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician."  Id. at Note 2.  Further, the 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  38 
C.F.R. § 4.112.


I.  From July 15, 2005 through June 30, 2006

A 20 percent evaluation is assigned for hepatitis C from July 
15, 2005 through June 30, 2006.  

VA treatment records from July 2005 through June 2006 reveal 
that the Veteran underwent treatment for hepatitis C.  A July 
2005 treatment record reflects that the Veteran selected 
Friday as his injection day.  He began treatment with Pegasys 
and Ribavirin.  His weight was 265 pounds.  The July 2005 
treatment record also indicates that the Veteran underwent a 
computed tomography scan of the liver in March 2004, which 
was unremarkable.  A September 2004 biopsy revealed grade 2, 
stage 1 hepatitis C.  The diagnosis was hepatitis C virus.  
An August 2005 treatment record reflects that the Veteran was 
undergoing treatment with Pegasys and Ribavirin, that he was 
on the third week of treatment, and that the plan was for 48 
weeks of treatment.  The Veteran complained of flu-like 
symptoms 12 to 18 hours after the injection, noted that he 
generally felt bad with some chills, reported increasing 
shortness of breath which was worse with lying down, and 
stated that he was drinking 1 gallon of fluid per day.  His 
weight was 263 pounds.  The diagnosis was chronic hepatitis 
C, stable with treatment.  Another August 2005 treatment 
record reflects that the Veteran was on his fifth week of 
treatment, and that he missed 2.5 days of work that week.  He 
reported shortness of breath.  He also complained of nausea 
and vomiting once that week.  The diagnoses were chronic 
hepatitis C, stable with treatment; nausea, unstable; and 
anemia, unstable.  A September 2005 treatment record reflects 
that the Veteran reported continued fatigue, persistent 
productive cough with gray and green phlegm, and shortness of 
breath that resolved with heat.  In addition, the Veteran 
noted pain in his left side near the upper rib area.  He 
stated that he was drinking at least one gallon of water or 
non-caffeinated fluids per day.  His weight was 268 pounds.  
Another September 2005 treatment record notes the Veteran's 
complaints of anxiety attacks, shortness of breath with 
exertion, and that he was easily fatigued.  He indicated that 
he continued to drink one gallon of water or non-caffeinated 
fluids daily.  His weight was 264 pounds.

An October 2005 VA treatment record notes the Veteran's 
complaints of anxiety.  His weight was 264 pounds.  The VA 
physician diagnosed anxiety and mood disorder, and noted that 
these psychiatric disorders were secondary to the Veteran's 
medical problems, including hepatitis C.  Another October 
2005 treatment record notes that the Veteran continued with 
his treatment for hepatitis C, which included a Peg-
Interferon injection and Procrit.  The record also notes the 
Veteran's complaints of shortness of breath with exertion 
which resolved with rest and cough-expectorating green 
phlegm.  He indicated that he drank at least one gallon of 
water or non-caffeinated fluids daily.  A November 2005 
treatment record reflects that the Veteran continued with 
treatment including Pegasys and Ribavirin.  He noted fatigue 
and shortness of breath, and that he was drinking one gallon 
of fluid per day.  The diagnosis was chronic hepatitis C, 
stable with treatment.  Another November 2005 treatment 
record notes the Veteran's complaints of shortness of breath, 
anxiety, and panic attacks.  The diagnoses included mood 
disorder secondary to medical problems and anxiety disorder, 
not otherwise specified.  A December 2005 treatment record 
reflects that the Veteran was short of breath with worsened 
fatigue, anxiety, and irritability.  He noted that he was 
drinking approximately 120 ounces of fluids per day.  His 
weight was 277 pounds.  VA treatment records from December 
2005 through March 2006 reveal continued treatment for mood 
disorder secondary to medical problems and anxiety disorder.

In January 2006, the Veteran reported that he only ate one 
meal per day and grazed the rest of the time, and that he was 
eating healthy food.  He also stated that he lost 11 pounds 
since the prior month, and that his energy level was low.  He 
indicated that he was employed until the week before, and 
that he was laid off, but that he would be recalled.  

A March 2006 VA treatment record reflects that the Veteran 
called his nurse that morning, complaining of feeling bad.  
He reported that he vomited once the night before, and that 
he was drinking the prescribed amount of fluids but was not 
urinating.  He complained of feeling more tired and short of 
breath than normal, which caused him to have panic attacks.  
Another March 2006 treatment record reflects that the Veteran 
reported that he was feeling worse during the prior few 
weeks.  He noted that he could not catch his breath, that he 
got overheated, and that he was winded.  He reported that he 
quit using his anxiety medication because it was making him 
feel drugged at work.  The Veteran also indicated that he was 
laid off from his job because of a breathing attack two weeks 
before.  He stated that he could not eat anything anymore 
except for fruit or vegetables, that smells were bothering 
him more, and that his taste was affected.  He noted that he 
lost 13 pounds in the prior few months, and that he was 
having trouble sleeping but felt exhausted.  

In April 2006, the Veteran reported that his appetite was 
"careful" and that he ate vegetables, fruits, and a little 
roast beef.  He reported that he had dry heaves when he got 
hot and had coughing attacks, and that he had breathing 
problems when he walked up steps.  He was excited that he had 
almost completed his Interferon treatment.  Another April 
2006 treatment record reflects that the Veteran's appetite 
was poor, and that he was only eating one meal per day.  
Also, he continued to have shortness of breath with exertion 
that resolved with rest, he had increased insomnia, and he 
had anxiety and irritability.  He reported that he was 
drinking approximately 100 ounces of fluid per day.  The 
Veteran's weight was 265 pounds and 261 pounds in April 2006.  
A third April 2006 treatment record notes that the Veteran 
was still undergoing treatment with Pegasys and Ribavirin.  
He reported that he was voiding in better amounts, that he 
was drinking frequent small amounts of fluid, and that his 
feet and ankles were edematous.  He stated that he was 
working ten hour days six days per week, and noted that he 
learned the hard way how to make it through work, but that he 
got sluggish.  He also reported continued insomnia.  The 
Veteran weighed 261 pounds.  The diagnoses were chronic 
hepatitis C, stable with treatment; and unstable anemia.  

A May 2006 VA treatment record reflects that the Veteran 
continued to undergo treatment with Pegasys and Ribavirin, 
and that he was on the 41st week of treatment.  His weight 
was 254 pounds.  He reported feeling tired, but that he was 
still working six to ten hour days.  Another May 2006 
treatment record indicates that the Veteran was on his 44th 
week of treatment with Pegasys and Ribavirin.  His weight was 
254 pounds.  He noted that he was working full-time and was 
planning a road trip.  He indicated that he was drinking 
adequate amounts of water, but that he still had leg swelling 
and shortness of breath.  The diagnoses were hepatitis C, 
stable with treatment; and anemia, stable.  A third May 2006 
treatment record reflects that the Veteran drank 100 ounces 
of fluid per day, and that he weighed 248 pounds.  He noted 
some anxiety and difficulty breathing.  He was on the 46th 
week of treatment with Pegasys and Ribavirin.  July 2006 
treatment records reveal that the Veteran completed 48 weeks 
of treatment with Pegasys and Ribavirin.  He noted continued 
shortness of breath.  He reported that he was able to walk 
without exhaustion or ill effects.  A July 2006 VA letter 
indicates that it was safe for the Veteran to return to work 
in a food processing plant, noting that the Veteran completed 
48 weeks of treatment for hepatitis C with Pegasys and 
Ribavirin, and that he showed a significant reduction of the 
viral count during treatment.

In June 2006, the Veteran underwent a VA examination.  The 
report reflects that the Veteran worked as an equipment 
operator, doing his own activities of daily living and 
chores, and not engaging in any recreational activity.  On 
examination, the abdomen was soft and protuberant without 
masses, tenderness, or organomegaly.  Normal bowel sounds 
were present, and there was no evidence of icterus.  The 
diagnosis was hepatitis C.

During his January 2008 hearing before the Board, the Veteran 
testified that, from July 15, 2005 through June 30, 2006, he 
had increased fatigue, no energy, poor concentration, nausea, 
low blood count, weight loss, and restricted diet.  He noted 
that he was treated with Interferon and Pegasys, and that his 
symptoms were constant throughout this period.  He also 
reported that his work performance was reduced 40 percent, 
and that he only worked 15 weeks out of the year, which was 
not the result of doctor's orders.  He indicated that he had 
difficulty using stairs, and that he was unable to do 
physical labor.  In addition, he noted that he was basically 
incapacitated for a day or so every week where he was so 
nauseous from the medication injections that he could not get 
out of bed or move very much.  He did not indicate that he 
sought treatment by a physician during these episodes.  In 
support of his claim, the Veteran submitted pay stubs from 
July 15, 2005 through June 30, 2006 showing that he had 
reduced work hours or no listed work hours.

Based upon its review of the evidence of record, the Board 
finds there is no basis for a disability rating in excess of 
20 percent during the time period from July 15, 2005 through 
June 30, 2006.  The evidence of record reveals symptoms 
including fatigue, exhaustion, weight loss of 15 pounds, 
shortness of breath, nausea, vomiting, productive cough, loss 
of appetite, trouble urinating, insomnia, and edema.  The 
medical evidence does not reflect hepatomegaly or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the prior 12-
month period.  The Board acknowledges the Veteran's testimony 
in January 2008 that he was basically incapacitated for a day 
or so every week where he was so nauseous from the medication 
injections that he could not get out of bed or move very 
much.  While the Veteran is competent to report the symptoms 
he experienced, the evidence does not show that these 
symptoms which required bed rest were severe enough to 
require treatment by a physician.  In addition, an August 
2005 VA treatment record notes that the Veteran reported flu-
like symptoms for 12 to 18 hours after he was administered 
the injection, but the treatment record does not indicate 
that the Veteran required bed rest or treatment by a 
physician for those symptoms.  See 38 C.F.R. § 4.115, 
Diagnostic Code 7354, Note (2).  Accordingly, as the evidence 
of record does not show hepatomegaly or incapacitating 
episodes having a total duration of at least four weeks, a 
schedular evaluation in excess of 20 percent is not warranted 
for the Veteran's hepatitis C from July 15, 2005 through June 
30, 2006.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no 
evidence of any other disorders caused by the Veteran's 
hepatitis C which would warrant an increased rating.  In 
addition, there is no evidence of cirrhosis of the liver, 
primary biliary cirrhosis, or cirrhotic phase of sclerosing 
cholangitis.  38 C.F.R. § 4.114, Diagnostic Codes 7312 and 
7354, Note 1.  Although the medical evidence of record 
reflects that the Veteran's hepatitis C caused psychiatric 
disorders, service connection has already been separately 
granted for these manifestations of the Veteran's hepatitis 
C.  Accordingly, awarding a separate evaluation for the 
Veteran's psychiatric manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As the 20 percent rating represents the greatest degree of 
impairment shown from July 15, 2005 through June 30, 2006, 
there is no basis for a staged rating.  38 U.S.C.A. § 5110 
(West 2002); see Fenderson, 12 Vet. App. at 126; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that 
staged ratings are appropriate whenever the factual findings 
show distinct time periods in which a disability exhibits 
symptoms that warrant different ratings).  As the 
preponderance of the evidence is against the claim for a 
schedular rating in excess of 20 percent from July 15, 2005 
through June 30, 2006, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  On and After July 1, 2006

A compensable disability rating for hepatitis C has been 
assigned on and after July 1, 2006.  

In September 2006, the Veteran underwent a VA examination.  
The examiner noted the Veteran's history of hepatitis C, and 
indicated that recent testing showed that the Veteran's 
overall viral load was remarkably decreased after he 
underwent treatment.  The examination report reflects that 
the Veteran otherwise felt well.  Physical examination 
revealed the Veteran to be alert and fully oriented and in no 
acute distress.  His chest was clear to auscultation and his 
heart had a regular rate and rhythm.  The abdomen was soft, 
nontender, nondistended, and obese.  There was no 
hepatosplenomegaly that was palpable, and there was no 
evidence of any hepatitis-like changes in the skin or 
evidence of asterixis or caput medusa.  The diagnosis was 
chronic hepatitis C, status post interferon treatment.

VA treatment records from July 2006 through October 2009 are 
of record.  However, those records are negative for any 
treatment for hepatitis C or residuals of any treatment for 
hepatitis C, aside from routine follow-up care.  These VA 
treatment records note the Veteran's continued complaints of 
and treatment for a psychiatric disorder as a result of his 
hepatitis C.  An October 2006 treatment record reflects that 
the Veteran denied shortness of breath, fainting spells, 
nausea or vomiting, blood in the stool, blood in the urine, 
fever, or weight loss.  The Veteran's weight was 264.9 
pounds.  

In February 2007, the Veteran underwent VA examination for 
esophagus and hiatal hernia.  There were no signs of anemia, 
and the Veteran weighed 265 pounds.  There were no signs of 
significant weight loss or malnutrition.  In February 2007, 
the Veteran also underwent a VA examination for mental 
disorders.  The VA examiner found that the Veteran's 
depression and anxiety were related to his treatment for 
hepatitis C.  


A July 2007 VA treatment record reflects that the Veteran 
completed 48 weeks of treatment with Pegasys and Ribavirin in 
June 2006.  His weight was 255 pounds.  No symptoms were 
reported.  The record reflects that liver health and the 
effects of toxins on health were reviewed with the Veteran.  
In August 2007, his weight was 254 pounds, and he reported 
that he was trying to lose weight.  He noted that he ate one 
meal per day and grazed the rest of the day.  

In December 2007, the Veteran weighed 268.3 pounds.  He 
reported that his energy level was good.  He noted that he 
ate one meal per day, and then grazed on salads and snacks.  
In January 2008, the Veteran weighed 271.1 pounds.  A 
February 2008 treatment record reflects that the Veteran 
weighed 270.8 pounds.  He noted that his energy level was 
"medium," that he had poor sleep habits, and that he ate 
one good meal per day, did not eat breakfast, and ate a lot 
of salads.  A June 2008 treatment record reveals that the 
Veteran weighed 302.4 pounds.  He stated that he was somewhat 
short of breath because of his weight.  He reported that his 
appetite was "great," that he had difficulty sleeping, and 
that his energy level was "okay" but could be better.  
Another June 2008 treatment record indicates that the Veteran 
was no longer undergoing follow-up care for his hepatitis C, 
and that the hepatitis C virus clinic showed that his liver 
enzyme tests were elevated.  The Veteran denied any shortness 
of breath, fainting spells, nausea, vomiting, blood in the 
stool or urine, fever, and weight loss.  An August 2008 
treatment record reflects that the Veteran weighed 301.9 
pounds.  The Veteran denied shortness of breath, fainting 
spells, nausea, vomiting, blood in the stool or urine, fever, 
and weight loss.  In September 2008, the Veteran weighed 
299.9 pounds.  In October 2008, the Veteran weighed 292.3 
pounds.  He stated that he ate one good meal every night and 
that, on occasion, he would eat a bowl of cereal in the 
morning.  He noted that his energy level was poor, and that 
he felt that he did not have any energy due to poor sleep.  A 
November 2008 treatment record reflects that the Veteran's 
weight was 288 pounds.  He denied shortness of breath, 
fainting spells, nausea,  vomiting, blood in the stool or 
urine, fever, and weight loss.  

In January 2009, the Veteran's weight was 288.5 pounds.  He 
reported that he did not sleep well due to his sleep apnea.  
He noted that his energy level was "medium" and that he 
worked at a print shop.  A March 2009 treatment record notes 
that the Veteran weighed 286.7 pounds.  He reported that he 
wanted to sleep all the time, but sometimes had trouble 
sleeping.  He indicated that his appetite was okay, and that 
he ate twice per day.  In May and June 2009, the Veteran 
reported that he continued to feel that his energy was low.  
He indicated that he did not have work, and that he was 
getting 60 percent unemployment.  He noted that he was 
walking some, but not much, and that he mostly watched 
television.  He reported difficulty getting to sleep.  His 
weight was 299.5 pounds and 297.5 pounds, and 294.6 pounds.  
Diagnoses included shortness of breath.  A September 2009 
treatment record reflects a diagnosis of shortness of breath.  
The Veteran's weight was 294 pounds, and he was counseled on 
weight loss.  He reported that his appetite was good and that 
he ate well.  

During a January 2008 hearing before the Board, the Veteran 
testified that he had current symptoms of hepatitis C, 
including general fatigue and malaise.  He noted that going 
up and down the stairs tired him out, and that he was short-
winded.  He also reported that he did not hunt, fish, or bike 
ride anymore.

After a thorough review of the evidence of record, the Board 
concludes that a compensable evaluation for hepatitis C is 
not warranted on and after July 1, 2006.  The medical 
evidence of record and the Veteran's testimony during his 
January 2008 hearing before the Board reflect his complaints 
of general fatigue and malaise.  However, there is no medical 
or lay evidence of anorexia or incapacitating episodes having 
a total duration of at least one week in the past 12-month 
period.  38 C.F.R. § 4.115, Diagnostic Code 7354.  
Specifically, the Veteran has regularly reported that his 
appetite was good, and that he generally ate one meal per day 
and grazed the remainder of the day.  The medical evidence of 
record does not reflect any significant loss of weight 
throughout the pertinent time period.  Thus, there is no 
evidence of anorexia.  In addition, the Veteran has not 
reported, and the medical evidence does not show, that he has 
had any periods of acute signs and symptoms of his hepatitis 
C severe enough to require bed rest and treatment by a 
physician.  Accordingly, there is no evidence of 
incapacitating episodes on and after July 1, 2006.  38 C.F.R. 
§ 4.115, Diagnostic Code 7354, Note 2.  Absent evidence of 
anorexia or incapacitating episodes, a compensable evaluation 
for hepatitis C is not warranted on and after July 1, 2006.  
38 C.F.R. § 4.115, Diagnostic Code 7354.  

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath, 1 
Vet. App. at 595.  However, there is no evidence of any other 
disorders caused by the Veteran's hepatitis C which would 
warrant a compensable rating.  In addition, there is no 
evidence of cirrhosis of the liver, primary biliary 
cirrhosis, or cirrhotic phase of sclerosing cholangitis.  
38 C.F.R. § 4.114, Diagnostic Codes 7312 and 7354, Note 1.  
Although the medical evidence of record reflects that the 
Veteran's hepatitis C caused psychiatric disorders, service 
connection has already been separately granted for these 
manifestations of the Veteran's hepatitis C.  Accordingly, 
awarding a separate evaluation for the Veteran's psychiatric 
manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261-62.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

The Board finds that the Veteran's hepatitis C disability 
picture on and after July 1, 2006 is not so unusual or 
exceptional in nature as to render the ratings for this 
disorder inadequate.  The criteria by which the Veteran's 
hepatitis C is evaluated specifically contemplate the level 
of impairment caused by that disability.  Id.  As 
demonstrated by the evidence of record, on and after July 1, 
2006, the Veteran's hepatitis C is manifested by general 
fatigue and malaise.  When comparing this with the criteria 
contemplated by the Rating Schedule, the Board finds that the 
schedular evaluation regarding the Veteran's hepatitis C on 
and after July 1, 2006 is not inadequate.  A compensable 
rating is provided for certain manifestations of hepatitis C, 
but the evidence reflects that those findings are not present 
in this case.  Therefore, the schedular evaluation for the 
Veteran's hepatitis C on and after July 1, 2006 is adequate 
and no referral is required.  

In sum, the evidence of record does not demonstrate that the 
Veteran's hepatitis C warrants a compensable rating at any 
time since July 1, 2006.  38 U.S.C.A. § 5110; see Fenderson, 
12 Vet. App. at 126; see also Hart, 21 Vet. App. at 509.  As 
the preponderance of the evidence is against the claim for a 
compensable rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 54.


ORDER

A schedular evaluation in excess of 20 percent for hepatitis 
C from July 15, 2005 through June 30, 2006 is denied.

A compensable rating for hepatitis C on and after July 1, 
2006 is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

During his January 2008 hearing before the Board, the Veteran 
testified that, during the time period of July 15, 2005 
through June 30, 2006, while he was undergoing treatment, his 
hepatitis C caused marked interference with employment.  
Specifically, the Veteran reported that, due to his constant 
symptoms of hepatitis C during that time period, he did not 
work for approximately 37 weeks out of the year.  He also 
stated that his work performance was reduced by 40 percent.  
In support of his argument, he submitted pay stubs for the 
period of time from April 2005 through September 2006 which 
reveal the hours that the Veteran worked, and show numerous 
weeks where he worked less than 40 hours and periods of time 
where no hours were reported.

Accordingly, the lay and employment evidence of record 
suggests that, from July 15, 2006 through June 30, 2006, the 
Veteran's hepatitis C has constituted an unusual disability 
picture as indicated by marked interference with employment 
such that the regular schedular standards have been rendered 
impractical.  Accordingly, the issue is remanded to the RO 
for referral for an extraschedular evaluation.

Accordingly, the case is remanded for the following action:

1.  The RO must refer this appeal to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
on the issue of entitlement to an 
increased evaluation for hepatitis C from 
July 15, 2005 through June 30, 2006, as 
provided by 38 C.F.R. §§ 3.321(b)(1).

2.  Upon a response from the Director, 
Compensation and Pension Service, the RO 
must undertake any adjudicative actions 
necessary.  After completing the above 
action, and any other development as may 
be indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


